Taylor, J., specially concurring: I concur in the opinion that the decree of the chancellor • sustaining the demurrer of the defendant should be affirmed. It seems quite obvious that the adoption of the name “Ambassador” by the defendant was not merely owing to its euphony or orthography, but simply to obtain some advantage, if possible, from the already established prestige of the hotel which bore that name. That being true, may the complainants by the present bill prevent its use by the defendant? There seem to be two sufficient reasons why they may not: First, the complainants having no contractual arid property relations are not entitled to sue jointly; second, Chicago is an area too remote from the place of business of the defendants: As to the jurisdictional question: The rights, if any, of the coinplainants depend upon different sets of facts and under such circumstances they are not entitled to sue jointly. Nor would they be entitled to claim the right to sue jointly in order to prevent a multiplicity of suits. That is not allowable save where the same questions of law and similar matters of fact are involved. As to the merits of the case, assuming the court was entitled to take jurisdiction: It is hardly reasonable, considering the distances the various hotels of the defendant are away from Chicago, to rule that their rights would be materially infringed if another hotel, such as that of the defendant, located in Chicago, were allowed to retain a similar name.